Citation Nr: 0604743	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  92-20 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial evaluation for a 
generalized anxiety disorder, currently evaluated as 10 
percent disabling prior to February 26, 2003, and 50 percent 
disabling from February 26, 2003.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to July 
1991, and had additional service in the Army National Guard.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, that granted the veteran's 
claim of entitlement to service connection for a generalized 
anxiety disorder, at a 10 percent evaluation.  The veteran 
appealed the evaluation granted.  In a rating decision dated 
September 2005, the veteran's evaluation was increased to 50 
percent, effective February 26, 2003.  The veteran continues 
to disagree with the level of disability assigned.  This 
issue was remanded in August 1994, September 1998, and 
November 2003, and now returns again to the Board.


FINDINGS OF FACT

1.  Prior to February 26, 2003, the veteran's service 
connected generalized anxiety disorder was manifested by 
symptomatology such as mild anxiety without evidence of 
memory loss or panic disorders, consistent with a finding of 
mild impairment of social and industrial adaptability, or 
occupational and social impairment due to mild or transient 
symptoms.

2.  Effective February 26, 2003, the veteran's service 
connected generalized anxiety disorder was manifested by 
symptomatology such as occasional thoughts about suicide, and 
auditory hallucinations controlled with medication, 
consistent with a finding of considerable impairment of 
social and industrial adaptability, or occupational and 
social impairment with reduced reliability, and productivity.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent, prior 
to February 26, 2003, and greater than 50 percent, effective 
February 26, 2003, for the veteran's service connected 
generalized anxiety disorder, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 9400 
(1996, 2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a March 2002 letter, the RO informed the appellant of the 
provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in July 1992, as well as supplemental statements of the 
case (SSOC) dated August 1992, February 1998, February 2002, 
and September 2005, and Board Remands dated August 1994, 
September 1998, and November 2003, in which the appellant and 
his representative were advised of all the pertinent laws and 
regulations regarding his increased rating claim.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of evidence was developed with respect to the 
appellant's claim, and that the SOCs and SSOC issued by the 
RO clarified what evidence would be required to establish 
entitlement to the benefits sought.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
September 2005 SSOC contained the pertinent language from the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Thus, to the extent that the letters notifying him 
of the VCAA may not have technically informed the appellant 
of each element of the VCAA, the appellant was nonetheless 
properly notified of all the provisions of the VCAA by the 
September 2005 SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable decision that 
is the basis of the appeal was already decided and appealed 
prior to VCAA enactment.  Where the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  The 
claimant has not been prejudiced by the timing of the notice.  
The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
regarding VA's duty to notify.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
claimant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  

VA and private outpatient records and several VA examination 
reports have been obtained, and there is no contention that 
additional relevant records have not been obtained.  The 
veteran has not indicated that he has any additional evidence 
to submit.  Therefore, the Board finds that VA has satisfied 
its duties to notify and assist.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records, private outpatient treatment records, 
hospitalizations records, and reports of his VA examinations.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001).

It is maintained that the disability evaluation currently 
assigned to the veteran's generalized anxiety disorder is not 
adequate.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.   38 C.F.R. § 4.7 (2005).

There is a distinction between a claim based on the veteran's 
dissatisfaction with the initial rating and a claim for an 
increased rating.  In the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and it follows that an increased rating 
remains in controversy where less than the maximum is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).

Psychiatric disabilities are rated under the portion of the 
Schedule for Rating Disabilities that pertains to mental 
disorders.  The regulations pertaining to mental disorders 
were revised during the course of this appeal.  Prior to 
November 7, 1996, generalized anxiety disorder was rated 
under 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  
Effective November 7, 1996, the rating schedule for mental 
disorders was amended and redesignated as 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  61 Fed. Reg. 52700 (Oct. 8, 1996).  
The veteran's claim for an increased initial rating for 
generalized anxiety disorder will be evaluated under both the 
new and old law.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change, in 
this case, November 7, 1996.  See VAOPGCPREC 3-2003, 65 Fed. 
Reg. 33422 (2000).

The rating criteria in effect prior to November 7, 1996 
provides a 10 percent rating for mild impairment of social 
and industrial adaptability.  A 30 percent evaluation is 
warranted for definite impairment of social and industrial 
adaptability.  A 50 percent rating contemplates considerable 
impairment of social and industrial adaptability.  A 70 
percent rating is warranted for less symptomatology such as 
to produce severe impairment of social and industrial 
adaptability, and a 100 percent rating is warranted for 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability.

"Definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that "has more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93) (November 9, 1993).  The Board is bound 
by this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).

Under the revised rating criteria, a 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 38 C.F.R. § 4.130 (2005).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.

A GAF of 50 is defined as serious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
GAF of 70 is defined as some mild symptoms OR some difficulty 
in social, occupational, or school functioning.  A GAF of 80 
is defined as, if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors.  A GAF of 
90 would indicate absent or minimal symptoms and a GAF of 91 
to 100 would indicate superior functioning in a wide range of 
activities; no symptoms.  

For the time period prior to February 26, 2003, the Board 
finds that the veteran was properly rated as 10 percent 
disabled for his service connected generalized anxiety 
disorder.  In this regard, the Board notes particularly the 
report of a December 1991 VA examination, which noted the 
veteran to have a moderate to severe level of anxiety, with 
no evidence of a perceptual or thought disorder, the June 
1992 report of a private psychiatric examiner, who noted the 
veteran to be anxious due to marital problems with mild 
psychomotor agitation, but with process of idea logical, 
coherent, and relevant, with suicidal thoughts, but no 
previous attempts, and normal insight and judgment, and the 
report of a July 1992 private examiner who indicated that the 
veteran was anxious, with appropriate affect and congruent 
mood, with mild to moderate psychomotor agitation, with 
logical and coherent process of ideas, with no evidence of 
any psychotic pathology.

Relevant evidence from this time period also includes the 
report of an August 1996 VA examination, in which the veteran 
was noted to have an anxious mood and be somewhat depressed, 
but was well groomed, with clear and coherent speech, and was 
not hallucinating or suicidal, and with insight and judgment 
fair; this examiner also particularly noted the veteran's 
October 1996 Social and Industrial Survey, which indicated 
that the veteran was still working, and receiving salary from 
his school position, and his performance was considered to be 
adequate, and he was considered to be a good mathematics 
teacher who had a good relationship with his students and 
coworkers; the VA examiner therefore indicated that, based on 
the veteran's history and claims, it appeared that the 
veteran had been progressively deteriorating and for that 
reason he stopped working, but, as demonstrated by the Social 
and Industrial Field Survey, this was contradictory 
information, and the examiner diagnosed the veteran with 
malingering, and generalized anxiety disorder by record only, 
with a GAF of 95.

A September 1996 report of private psychiatric evaluation 
noted memory for immediate recall, recent events, and past 
events was adequate; the veteran was oriented, neat, 
spontaneous, coherent, and relevant, with a diagnosis of PTSD 
superimposed to major depressive disorder, with a GAF of 60.

At a December 1999 VA examination, the veteran was found to 
be anxious and tense, but with good memory and concentration, 
was adequately dressed and groomed, not suicidal or 
homicidal, and diagnosed with generalized anxiety disorder 
with dysthymia features, with a GAF of 75.  The examiner at 
that time indicated that, based on the Social and Industrial 
Field Survey, it was felt that the veteran was capable of 
maintaining acceptable familiar and social relations and 
activities.  The January 2000 Social and Industrial survey 
report indicated that the veteran was receiving a monthly 
salary as a teacher, and interviews with the neighbors at 
that time indicated the veteran was a cordial person who 
conversed with his neighbors and had a good relationship with 
his wife and children.  He was noted to accompany his son to 
baseball games and to be involved with the baseball team as a 
coach.  No abnormal behavior was reported.  

The GAF scores reported during this time period ranged from 
60 to 95; with a score of 60 being indicative of moderate 
symptoms and 95, no symptoms.  

Considering this and all evidence of record, the Board finds 
this level of disability consistent with a finding of mild 
impairment of social and industrial adaptability, or 
occupational and social impairment due to mild or transient 
symptoms, such that a 10 percent rating would be warranted, 
the rating the veteran received during this time period.  The 
Board specifically finds probative during this time period 
the reports of the veteran's Social and Industrial surveys, 
which clearly show less significant symptomatology than that 
reported by the veteran, and which caused a VA examiner in 
August 1996 to diagnose the veteran with malingering.  The 
Board finds these Social and Industrial surveys particularly 
probative based on the thorough nature of the investigations 
conducted, and more probative than the report of the 
veteran's private psychiatrists, which do not indicate they 
are based on a thorough review of the veteran's records.  

The Board further finds that the preponderance of the 
evidence of record does not indicate that the veteran had 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks or definite 
impairment of social and industrial adaptability, such that a 
higher rating of 30 percent would be warranted during this 
time period.  Both Social and Industrial surveys during this 
time period showed that the veteran was working, and was able 
to maintain significant relationships with family and 
friends.  Further, there is no indication that the veteran 
had problems with memory loss or panic attacks during this 
time period.  Therefore the Board finds that a 10 percent 
rating would not be in order for this time period.

While the veteran was hospitalized several times during this 
period for treatment for his generalized anxiety disorder, he 
was granted temporary total evaluations for these periods, 
therefore the veteran has already been granted the maximum 
possible during these periods of hospitalization.

For the time period from February 26, 2003, the Board finds 
that the veteran is properly rated as 50 percent disabled for 
his service connected generalized anxiety disorder.  A 
February 2003 hospitalization report indicated that the 
veteran was hospitalized with an acute psychosis, manifested 
by perceptual disturbances such as auditory hallucinations, 
controlled with medication, and was on discharge in complete 
touch with reality, was neither psychotic nor delirious, had 
no suicidal or homicidal ideas, with a neutral mood and 
appropriate affect, and was diagnosed with recurrent major 
depression and PTSD, with a GAF of 50.  A March 2003 private 
physician report diagnosed the veteran with recurrent major 
depression and PTSD, with a GAF of 60, and a VA examination 
report of September 2005, which found the veteran to be 
alert, adequately dressed and groomed, capable of maintaining 
his personal hygiene and other basic activities of daily 
living, alert and aware, and in full contact with reality, 
tense, guarded and tearful.  He was also noted to have 
thought about suicide, without making an attempt, have a 
tense mood, with poor concentration, but no memory loss or 
impairment, no obsessive or ritualistic behavior, no panic 
attacks, and no trouble sleeping, with a GAF of 55 to 50.  
The GAF scores reported during this time period ranged from 
50 to 60.  A score of 50 is indicative of serious symptoms 
while a score of 60 indicates moderate symptoms.  Considering 
this evidence, and all evidence of record, the Board equates 
these findings with a finding of considerable impairment of 
social and industrial adaptability, or occupational and 
social impairment with reduced reliability, and productivity, 
such that a 50 percent rating would be warranted, the rating 
the veteran is currently receiving.

The Board finds that the preponderance of the evidence of 
record does not indicate that the veteran has occupational 
and social impairment, with deficiencies in most areas, or 
severe impairment of social and industrial adaptability, such 
that a higher rating of 70 percent would be warranted.  The 
veteran has not been found at any time to have obsessional 
rituals, obscure or illogical speech, or near continuous 
panic or depression.  The veteran has also apparently been 
able to maintain some relationships with his friends and 
family, and has been able to maintain adequate hygiene and 
basic activities of daily living.  Therefore the Board finds 
that a 70 percent rating would not be in order for this time 
period.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

ORDER

Entitlement to an increased initial evaluation for a 
generalized anxiety disorder, evaluated as 10 percent 
disabling prior to February 26, 2003, and 50 percent 
disabling from February 26, 2003, is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


